                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DNISION
                                    In Admiralty
                                  No. 4:18-CV-99-D



TIMOTIIY S. RHODES, and                          )
SUZANNE W. RHODES,                               )
                                                 )
                                  Plaintiffs,
                                          )
                                          )
                   v.                     )                                ORDER
                                          )
WlllTE LIGH1NING SPORTFISHERMAN, )
INC., d/b/a Lightning Yachts,             )
                                          )
                              Defendants. )


       On April24, 2018, Timothy S. Rhodes and Suzanne W. Rhodes (collectively ''plaintiffs")

sued White Ligh1ning Sportfisherman, Inc. d/b/a Lightning Yachts in Carteret County Superior Court

for recovery of their vessel held for lien, determination of lien, and breach of contract. See [D.E. 1-

1]. On May 24, 2018, Lightning Yachts timely removed the action to this court [D.E. 1]. On June

4, 2018, plaintiffs moved to remand the case to Carteret County Superior Court [D.E. 11] and filed

a memorandum in support [D.E. 11-1 ]. On June 25, 2018, Lighting Yachts responded in opposition

[D.E. 19]. As explained below, the court denies plaintiffs' motion to remand.

       Plaintiffs argue that the state court complaint does not contain a federal question because

Ligh1ning Yachts is holding their vessel, the Susie-Q, pursuant to a lien under N.C. Gen. Stat. § 44A-

2(a). See [D.E. 11-1] 4--5; see also [D.E. 1-1] 5-6. Plaintiffs also argue that, because the Federal

Maritime Lien Act, 46 U.S.C. §§ 31341-31343, does not appear in their complaint, the court lacks

federal question jurisdiction under the well-pleaded complaint rule. See [D.E. 11-1] 4--5.
         The court rejects plaintiffs' arguments. Lightning Yachts is holding the Susie-Q pursuant

to a lien under the Federal Maritime Lien Act. See White Lightning Sportfisherman, Inc. vs. MN

Susie-Q, etal., 4:18-CV-77-D (E.D.N.C.) (the "Arrest Action"). Plaintiffs cannot avoid removal by

"omitting to plead necessary federal questions." Rivet v. Regions Bank of La, 522 U.S. 470,475

(1998). The Federal Maritime Lien Act "grants maritime liens to particular persons based on their

relationship to, or service of, a vessel. For example, the Act grants a maritime lien to 'a person

providing necessaries to a vessel.'" Crimson Yachts v. BettY Lyn II Motor Yacht, 603 F .3d 864, 868

. (11th Cir. 2010). "Necessaries" includes repairs and supplies. See 46 U.S.C. § 31301(4). A

maritime lienholder can bring a civil action in rem to enforce the lien. 46 U.S.C. § 31342(a); see

Crimson Yachts, 603 F.3d at 868; Amstar Cotp. v. SIS ALEXANDROS T., 664 F.2d 904, 90~9

(4th Cir. 1981).

         An in rem proceeding against a vessel is "distinctively an admiralty proceeding, and is hence

within the exclusive province of the federal courts." Am. Dredging Co. v. Miller, 510 U.S. 443,

446-47 (1994); see Crimson Yachts, 603 F .3d at 868. Thus, the court has exclusive jurisdiction over

plaintiffs' possessory and lien determination claims. See, e.g., B & C Marine. LLC v. Cab~ No.

12-1015, 2012 WL 2878645, at *3 (E.D. La July 13, 2012) (unpublished). The court has

supplemental jurisdiction over plaintiffs' breach of contract claim. See 28 U.S.C. § 1367(a);

Kristensons-Petroleum, Inc. v. Sealock Tanker Co., 304 F. Supp. 2d 584, 588 (S.D.N.Y. 2004).

         In sum, plaintiffs' motion to remand [D.E. 11] is DENIED.

     1   SO ORDERED. This _il_ day of October 2018.



                                                           Chief United States District Judge



                                                  2
